Motion to dismiss appeal granted, without costs. The decision of the board which denied applications to reopen three cases and restored two active cases to the referee calendar is interlocutory in nature and is, therefore, not appealable (Workers’ Compensation Law, § 23). Moreover, it is not clear from the board’s decision that the parties have been precluded from litigating the issue of the effect of the previous injuries on claimant’s over-all disability in the two active cases and, in any event, the decision appealed from may be reviewed on an appeal from a final decision of the board. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.